
	

114 HR 1820 RH: To authorize the Secretary of the Interior to retire coal preference right lease applications for which the Secretary has made an affirmative commercial quantities determination, and for other purposes.
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 341
		114th CONGRESS
		2d Session
		H. R. 1820
		[Report No. 114–446]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Ben Ray Luján of New Mexico (for himself and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			March 10, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To authorize the Secretary of the Interior to retire coal preference right lease applications for
			 which the Secretary has made an affirmative commercial quantities
			 determination, and for other purposes.
	
	
		1.Exchange of coal preference right lease applications
 (a)In generalThe Secretary of the Interior may retire any coal preference right lease application for which the Secretary has made an affirmative commercial quantities determination, by issuing bidding rights in exchange for relinquishment of the coal preference right lease application, including, notwithstanding any other provision of law, payment to the relevant State of 50 percent of the dollar amount of any bidding right subsequently used in lieu of any monetary payment of a bonus in a coal lease sale or of rental or royalty under a Federal coal lease.
 (b)Source of paymentsThe Secretary shall make payments under subsection (a) from monies that would otherwise be deposited to miscellaneous receipts under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) from revenues received under that section under Federal mineral leases.
 (c)Treatment of paymentsA payment to a State under this section shall be treated for all purposes as if it were a payment under section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)).
			(d)Transferability; limitation
 (1)TransferabilityA bidding right issued under this section shall be fully transferable to any other person. (2)Notification of secretaryA person who transfers such a bidding right shall notify the Secretary of the transfer by any method determined to be appropriate by the Secretary.
				(3)Effective period
 (A)In generalA bidding right issued under this section shall terminate upon the expiration of the 5-year period beginning on the date it is issued.
 (B)Tolling of periodSuch 5-year period shall be tolled during any period in which exercise of the bidding right is precluded by temporary injunctive relief granted under, or administrative, legislative, or judicial suspension of, the Federal coal leasing program.
 (e)Bidding right definedIn this section the term bidding right means an appropriate legal instrument or other written documentation, including an entry in an account managed by the Secretary, issued or created under part 3435 of title 43, Code of Federal Regulations, that may be used—
 (1)in lieu of a monetary payment for a bonus bid for a coal lease sale under the Mineral Leasing Act (30 U.S.C. 181 et seq,); or
 (2)as a monetary credit against any rental or royalty payments due under any Federal coal lease.   March 10, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 